Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The RCE (Request for Continued Examination) filed 1/26/22 has been entered.  Accordingly, the amendment filed 1/26/22 has been entered.

3.	The following is an examiner’s statement of reasons for allowance: The amendment filed 1/26/22 places the application into condition for allowance by incorporating the necessary additional features into the independent claims to distinguish over the prior art of record, including the specific details of: adding information to a user profile regarding the user wearing of glasses; when a distance threshold is exceeded more than a predetermined number of time in a predetermined time session, determining if the user is currently wearing glasses and 1) when determining the user is currently wearing glasses, and determining according to the user profile that the user normally wears glasses, generating an indication on the supervisor device to check user's eye-sight, 2) when determining the user is currently not wearing glasses, and determining according to the user profile that the user normally wears glasses, generating an indication on the user device and on the supervisor device that the user is to wear the glasses, and 3) when determining that the user is currently not wearing glasses, and determining according to the user profile that the user normally does not wear glasses, generating an indication on the supervisor device to check user’s eye-sight.  
The prior art has some relevant features, such as monitoring distance between a user’s eye and a device, as noted in previous Actions and also in Luo.  Furthermore, other prior art such as Farrell notifies a supervisor/parent device based on user/child interaction with a device, and Toshima has additional methods of monitoring vision.  Nevertheless, the level of detail brought out in the independent claims, as to what indication to send to the user and/or supervisor, based on the user profile information regarding the user’s normal wearing of glasses and on the determination of whether the user is currently wearing glasses, all occurring when a distance threshold is exceeded more than a predetermined number of times in a predetermined time session, in combination with the other features of the independent claims including adjusting the predefined distance threshold based on monitored user device orientation, is not set forth in the prior art of record.  Thus, independent claims 1 (method) and 18 (apparatus) as amended are not set forth in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN P SAX/Primary Examiner, Art Unit 2174